McCOMB, J.
From a judgment of guilty of burglary after trial before the court without a jury, defendant appeals.
The sole proposition urged by defendant for reversal of the judgment is that the evidence is insufficient to sustain the conviction.
This contention is devoid of merit. Viewing the evidence in the light most favorable to the People (respondent) and *83pursuant to the rules set forth in People v. Newland, 15 Cal. 2d 678, 681 [104 P.2d 778], the record discloses:
About noon on November 21, 1952, defendant in the company of two codefendants entered the men’s section of the Great Eastern Department Store in the city of Ventura. One of defendant’s companions was carrying a “booster” box which consisted of a brown wrapped package about 14 inches long and 10 inches square. It had a door at one end, although it looked solid and was tied with cord as if for mailing. However, the door hinged inward so that articles could be placed in the box and the door could be pushed closed leaving no sign that the box had been opened.
The manager of the men’s department was the only person in the section at the time. One of the men asked him about a sport coat and while he was showing it defendant and his other companion went to the back of the store behind a high rack out of the manager’s sight. When defendant and his companion returned, all three men left the store without making a purchase.
At about 12:40 p.m. the same day the three men were apprehended; defendant and one of his companions in an automobile as they were leaving the vicinity of the store, and the other man a short distance from the automobile. The booster box was lying on the front seat by defendant who was the driver of the car. Inside the booster box were found two new pairs of men’s pants. In the glove compartment of the car were found five new pairs of men’s hose.
The manager of the Great Eastern Department Store testified that the socks had his store tag on them; the pants were “Michael Sterns” brand and that his store was the only store in the town that carried them; the pants matched the description of those that had been checked in that morning or the evening before and were lying on the counter; no sales had been made from the group checked in and that when he checked the pile of trousers that had been received he found a shortage in quantity; the socks bore the Great Eastern Department Store tag and had not been sold to defendant or either of his companions; that all of the merchandise in his opinion came from his store.
Clearly the trial judge was justified in drawing the inference from the foregoing evidence that defendant had entered the store with the intent to commit grand or petty *84larceny and was thus guilty of burglary pursuant to the provisions of section 459 of the Penal Code.
■Under established rules there is no question that the circumstances proved are sufficient to sustain the conviction. (People v. Bradford, 95 Cal.App.2d 372, 379 [5] [213 P.2d 37].)
Affirmed.
Moore, P. J., and Fox, J., concurred.